Citation Nr: 0314126	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal arises from a March 2001 rating action that 
granted SMP based on housebound status, but denied it based 
on A&A.  A Notice of Disagreement with the denial of SMP 
based on A&A was received in May 2001, and a Statement of the 
Case (SOC) was issued in November 2001.  A Substantive Appeal 
was received in January 2002.  A Supplemental SOC (SSOC) was 
issued in July 2002, reflecting the RO's continued RO 
continued the denial of SMP based on A&A.

In March 2003, the veteran and his wife testified at a 
videoconference Board of Veterans Appeals (Board) hearing 
before the undersigned; a transcript of the hearing is of 
record.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
  
The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

At the March 2003 Board hearing, the veteran's representative 
stated that the veteran's condition had significantly 
deteriorated since the last VA examination was conducted in 
May 2002 to determine his need for SMP based on A&A.  The 
veteran has testified that he is willing to undergo 
additional examination, and the Board thus finds that a new 
examination is necessary to obtain additional medical 
information prior to further appellate consideration of his 
claim.  The veteran is hereby advised that failure to report 
for any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notification(s) 
of that examination sent to him and his representative by the 
VA Medical Center (VAMC) at which the examination is to be 
conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.  The record 
indicates that specific records should be obtained.  As the 
record reflects that the veteran has been treated at the VAMC 
in Providence, Rhode Island the RO must obtain and associate 
with the claims file all pertinent outstanding medical 
records from that medical facility.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   The claims file also reflects that in November 
2001, the veteran submitted signed forms authorizing the VA 
to obtain medical records from several private medical 
providers, but the record does not indicate that the RO 
attempted to obtain those medical records; on remand, the RO 
should do so.  The RO should also obtain outstanding medical 
records from any additional source(s) identified by the 
veteran,  following the procedures of 38 C.F.R. § 3.159.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
Providence VAMC furnish copies of all 
records of inpatient and outpatient 
medical treatment and/or evaluation of 
the veteran for all disabilities from 
July 2002 to the present time.  The RO 
should follow the procedures of 38 C.F.R. 
§ 3.159 in attempting to obtain these 
records.  All records/responses received 
should be associated with the claims 
file.  

2.  The RO should obtain all outstanding 
records from  the following medical care 
providers for which the veteran submitted 
signed authorizations in November 2001:  
Raymon S. Riley, M.D., and Philip H. 
Stockwell, M.D., University Cardiology 
Foundation, 2 Dudley Street, Suite 360, 
Providence, Rhode Island 02905; Walter E. 
Donat, M.D., Rhode Island Hospital, 593 
Eddy Street, Providence, Rhode Island 
02903; Gary M. Ferguson, M.D., 35 Powel 
Avenue, Newport, Rhode Island 02840; and 
Barry S. Stein, M.D., 600 Wampanoag 
Trail, Suite D, East Providence, Rhode 
Island 02915.  The RO should request from 
each medical care provider all records 
pertaining to the veteran from 1998 to 
the present.  The RO should follow the 
procedures of 38 C.F.R. § 3.159 in 
attempting to obtain these records.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim for SMP based on A&A 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate that claim. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

3.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.

4.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran a 
special VA aid and attendance 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays and consultations as appropriate, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

Regarding the latter, the examiner should 
render specific findings as to whether 
the veteran is blind or so nearly blind 
as to have corrected visual acuity of 
5/200, or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less.  He should 
identify all of the veteran's mental and 
physical disabilities, and furnish 
specific clinical findings as to (a) 
whether they render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) whether they produce such 
incapacity, physical or mental, that he 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily 
environment; and (d) whether they render 
him "bedridden" (defined as that 
condition which, through its essential 
character, actually requires that he 
remain in bed).  The examiner should also 
render an opinion as to whether the 
veteran's disabilities render him 
helpless, or so nearly helpless, as to 
require the regular (but not constant) 
aid and attendance of another person.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for SMP 
based on A&A in light of all pertinent 
evidence and legal authority (to include 
the provisions of 3.655, as appropriate).

10.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determination), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


